[Cite as State v. Maines, 2020-Ohio-5620.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 109196
                 v.                                :

DESHAWN MAINES,                                    :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 10, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-18-628849-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellee.

                 Gloria L. Smith, Attorney & Counselor at Law L.L.C., and
                 Gloria L. Smith, for appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Deshawn Maines appeals the six-year sentence

imposed after he pled guilty to one count of burglary, one count of receiving stolen
property and one count of criminal damaging or endangering. Maines contends that

his sentence on the burglary count is contrary to law because the trial court failed to

consider the purposes and principles of sentencing under R.C. 2929.11 and the

sentencing factors under R.C. 2929.12 when sentencing him. He also contends that

the record clearly and convincingly does not support his six-year prison sentence.

For the reasons that follow, we affirm.

Procedural History and Factual Background

               On May 23, 2018, a Cuyahoga County Grand Jury indicted Maines on

four counts: one count of burglary, a second-degree felony (Count 1); one count of

theft, a fifth-degree felony (Count 2); one count of receiving stolen property, a first-

degree misdemeanor (Count 3); and one count of criminal damaging or

endangering, a second-degree misdemeanor (Count 4).

               The charges arose out of an incident that occurred on or about

May 14, 2018, at a home on Lakeview Road in Cleveland. At approximately 12:40

p.m., Maines broke into the residence and allegedly stole two televisions and a

laptop. The victims were at work at the time of the incident, but the incident was

captured on the home’s interior and exterior video surveillance system. When one

of the victims checked the video surveillance on her cell phone, she observed the

incident as it was occurring and called 911. Police responded and found Maines

hiding behind an SUV across the street. Maines was arrested. A television remote

was found in Maines’ pocket. One television and a laptop were recovered in a vacant
house nearby.     Fingerprints collected from the recovered television matched

Maines.

               Maines initially pled not guilty to all charges. The case was assigned

to the mental health docket and Maines was referred to the court psychiatric clinic

for a sanity evaluation.

               On September 20, 2018, the trial court held a final pretrial conference

to review the case status. The parties stipulated to the findings of a sanity evaluation

report prepared by Dr. Jennifer Franklin, dated September 14, 2018. In her report,

Dr. Franklin opined that, although Maines “was suffering from a severe mental

disease” that “may have added an impulsive quality to his behavior,” his mental

illness did not prevent Maines from understanding the wrongfulness of his actions

at the time of the incident.

               The state then set forth the terms of its plea offer on the record, i.e., if

Maines pled guilty to the burglary, receiving stolen property and criminal damaging

or endangering counts (Counts 1, 3 and 4), the state would dismiss the theft count

(Count 2). Maines discussed the plea offer with defense counsel and the trial court.

Maines advised the trial court that he would like to review the sanity evaluation

report and requested a few days to consider the state’s plea offer. The parties agreed

to come back to court the following week.

               On September 25, 2018, Maines agreed to accept the state’s plea offer.

The trial court conducted a Crim.R. 11(C) plea colloquy, advising Maines of his

constitutional rights and confirming that he understood the rights he would be
waiving by entering his guilty pleas, the effect of his guilty pleas and the potential

sentences he faced by pleading guilty. The trial court further confirmed that Maines

understood, prior to entering his guilty pleas, that “the maximum sentence you’re

facing is eight years if I send you to prison” and that the trial court had not promised

Maines any particular sentence. Maines acknowledged that no promises or threats

had been made to induce him to enter his guilty pleas and that his guilty pleas were

being entered knowingly, intelligently and voluntarily. Maines then pled guilty in

accordance with the plea agreement.

               The trial court found that Maines understood the nature of the

charges against him, the maximum sentence he was facing, the constitutional rights

he was waiving and that he was “mak[ing] a knowing, intelligent, and voluntary

plea.” The trial court accepted Maines’ guilty pleas, found him guilty of the offenses

to which he had pled and dismissed the theft count. The trial court referred Maines

for a presentencing investigation and report (“PSI”) and a TASC substance abuse

assessment.

               Maines was sentenced on November 7, 2018.                 The assistant

prosecutor, one of the victims, the investigating detective, defense counsel and

Maines spoke at the sentencing hearing. The assistant prosecutor began by detailing

Maines’ “lengthy, lengthy, lengthy” criminal record dating back to the early 1990s:

      Mr. Maines does have a lengthy, lengthy, lengthy criminal record. In
      his LEADS report, 92 cycles. In reality he doesn’t have quite 92
      convictions, but they do date back from 1993. They’re all separate
      instances of two thefts from ‘93, two RSPs from ‘93 — I’m sorry, three
      thefts in ‘93, another theft in ‘95, another theft in ‘96, burglary in 2000,
      drug possession in 2000, attempted robbery in 2003, another theft in
      2003, two more thefts in 2005, another theft in 2006, a robbery in
      2006, another robbery in 2008, a theft in 2008, RSP along with
      forgery, misuse of credit cards and theft in 2012, another burglary and
      RSP in 2012, another theft in 2013, another attempted RSP of a motor
      vehicle in 2013, a theft in 2016, an identity fraud in 2017, another theft
      and identity fraud in 2017, and finally one last theft out of Lake County
      again in 2017.

              The assistant prosecutor then described the incident and showed

portions of the video surveillance footage of the incident. According to the assistant

prosecutor, Maines first attempted to break into one of the victim’s vehicles,

damaging the vehicle. The video surveillance footage shows that after speaking with

a neighbor, Maines waited on the front porch of the victims’ home. Once the

neighbor drove away, Maines pulled a tool out of his pocket and attempted to enter

the house, first by using the tool and then by breaking a window with a brick he had

retrieved from the back of the house. After each failed attempt to break into the

home, Maines looked around to see if anyone was watching. Maines ultimately

entered the home by kicking in the door. The video surveillance footage shows that

once inside the home, Maines detached a television and associated wiring from the

wall, placed a remote in his back pocket and picked up a laptop computer. The video

surveillance footage also Maines carrying a television and remote out of the home.

The state requested a minimum prison term of five years.

              One of the victims spoke regarding the sense of violation she felt as

she watched Maines, in real time, enter, go through her home and take her

belongings. She described the loss of security and “peace of mind” she experienced
as a result of the incident and her continuing fear and nervousness — day and night

— that someone is watching her or will come back to her house. She requested that

Maines receive a maximum sentence.

               Cleveland police detective Christopher Howard, who investigated the

incident, stated that during the 18 years he had worked as a police officer, he had

“come across a handful of people as bad as [Maines]” and that his record was “one

of the worst” he had ever seen. Detective Howard indicated that Maines “preys on

the hardworking citizens of the City of Cleveland wherever he lives and steals and

takes and does what he wants.” He stated that “maybe it’s a mental health thing”

but that, in his view, “[t]he person in [the surveillance] video was not in crisis, clearly

was not a mental person in crisis. It was a thief committing a criminal offense” and

“[h]e’s not going to stop.” Detective Howard requested that Maines receive a

maximum sentence.

               Defense counsel acknowledged that Maines’ criminal history was

“extensive, extensive, extensive” and “horrific” but stated that “this doesn’t happen

in a vacuum” and requested that Maines’ significant mental health history be taken

into account when sentencing him. Defense counsel noted that Maines had been

physically and sexually abused as a child, that “his entire life ha[d] been riddled with

mental health issues, physical issues, with abuse issues,” that Maines had been

repeatedly diagnosed with “severe mental health disorders” and that Maines

continued to suffer from “tremendous physical issues” due to years of substance

abuse and neglect.
              Defense counsel pointed out that most of Maines’ prior offenses were

theft-related offenses that did not involve physical harm to others and that Maines

had been imprisoned on multiple, prior occasions but that prison “hasn’t served as

a deterrent.” Defense counsel stated that a representative from Signature Health

had authored a report in which she proposed a plan that could get Maines “back on

track” if he were to be placed on probation.

              Maines also addressed the trial court. He stated that he regretted

what he had done and that he knew what he had done was wrong. Maines, however,

denied that he went to the victims’ home with the intention of burglarizing it.

Maines claimed that he had gone to the victims’ home to retrieve a stolen television

that belonged to him and that he broke into the home because he thought the victims

were at home but were hiding from him: “I was trying to get them to come out [of]

the house and they didn’t. * * * I thought they was hiding from me. I thought they

weren’t coming out. And I did go in there and take the TV. I took the TV because I

felt the TV was mines [sic].”

              After reviewing the PSI, the substance abuse assessment and a mental

health assessment from the Centers for Children and Families (where Maines had

been receiving services) and considering all the statements made at the sentencing

hearing, the trial court sentenced Maines to an aggregate sentence of six years: six

years on the burglary count, 180 days on the receiving stolen property count and 90

days on the criminal damaging or endangering count, all of which were to be served
concurrently. The trial court also imposed three years of mandatory postrelease

control. The trial court waived fines and costs.

              In its November 7, 2018 sentencing journal entry, the trial court set

forth the sentences imposed at the sentencing hearing and stated: “The court

considered all required factors of the law. The court finds that prison is consistent

with the purpose of R.C. 2929.11.”

              On November 20, 2019, this court granted Maines’ motion for a

delayed appeal. He raises the following sole assignment of error for review:

      The six[-]year prison sentence is contrary to law and not supported by
      the record.

Law and Analysis

              Maines argues that his sentence on the burglary count should be

vacated because the trial court failed to consider the purposes and principles of

sentencing under R.C. 2929.11 and the sentencing factors under R.C. 2929.12 when

sentencing him to a six-year prison term. In the alternative, Maines contends that

his prison sentence should be modified to probation because the record does not

support the imposition of a six-year prison sentence. Maines’ arguments are

meritless.

      Compliance with R.C. 2929.11 and 2929.12

              We review felony sentences under the standard set forth in R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d

1231, ¶ 1, 21. R.C. 2953.08(G)(2) provides that when reviewing felony sentences, the
appellate “shall review the record, including the findings underlying the sentence

* * * given by the sentencing court” and that it “may increase, reduce, or otherwise

modify a sentence * * * or may vacate the sentence and remand the matter to the

sentencing court for resentencing” if it “clearly and convincingly finds” that (1) “the

record does not support the sentencing court’s findings” under particular statutory

provisions that do not apply here or (2) “the sentence is otherwise contrary to law.”

               A sentence is “contrary to law” if it falls outside the statutory range

for the offense or if the trial court fails to consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors set forth in

R.C. 2929.12 when sentencing a defendant for a felony offense. See, e.g., State v.

Clay, 8th Dist. Cuyahoga No. 108500, 2020-Ohio-1499, ¶ 26, citing State v. Pawlak,

8th Dist. Cuyahoga No. 103444, 2016-Ohio-5926, ¶ 58.

               Pursuant to R.C. 2929.11, a sentence imposed for a felony shall be

“reasonably calculated” to achieve “three overriding purposes of felony sentencing”

— (1) to protect the public from future crime by the offender and others, (2) to

punish the offender and (3) to promote the effective rehabilitation of the offender —

“using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources.”

R.C. 2929.11(A), (B). In addition, the sentence imposed “shall be commensurate

with and not demeaning to the seriousness of the offender’s conduct and its impact

upon the victim” and “consistent with sentences imposed for similar crimes

committed by similar offenders.” R.C. 2929.11(B).
              Unless otherwise required by R.C. 2929.13 or 2929.14, a sentencing

court imposing a felony sentence “has discretion to determine the most effective way

to comply” with these purposes and principles of sentencing. R.C. 2929.12(A). R.C.

2929.12 sets forth a nonexhaustive list of factors related to the seriousness of the

offender’s conduct and the likelihood the offender will commit future crimes that

the trial court must consider when imposing a sentence. R.C. 2929.12(A) provides

that a court imposing a sentence on a felony offender “shall consider” the factors set

forth in R.C. 2929.12(B) and (C) “relating to the seriousness of the conduct,” the

factors provided in R.C. 2929.12(D) and (E) “relating to the likelihood of the

offender’s recidivism” and the factors set forth in R.C. 2929.12(F) pertaining to the

offender’s military service. R.C. 2929.12(A) further provides that the sentencing

court, “in addition,” “may consider any other factors that are relevant to achieving

those purposes and principles of sentencing.”

              Maines does not dispute that his six-year prison sentence was within

the statutory range for burglary. Rather, he contends that his sentence is contrary

to law because the trial court (1) “never stated” that it was complying with the

purposes and principles of felony sentencing,” (2) “never mentioned” the purposes

and principles of sentencing or any of the particular sentencing factors it was

considering when sentencing Maines and (3) “never indicated” that it was “guided

by” the purposes and principles of sentencing or any particular sentencing factors

when sentencing Maines. Maines also contends that because the trial court knew,

prior to the sentencing hearing, that Maines had a mental illness and a long criminal
history and nevertheless informed Maines, prior to the sentencing hearing, that it

was “still considering probation,” “the trial court was required to place more findings

on the record before Maines could lawfully sentenced to prison.” Maines cites no

legal authority — other than R.C. 2929.11 and 2929.12 — in support of these

contentions.

               First, although the trial court must consider the purposes and

principles of felony sentencing set forth in R.C. 2929.11 and the relevant sentencing

factors listed in R.C. 2929.12 when sentencing a defendant on a felony, R.C. 2929.11

and 2929.12 are not “fact-finding statutes.” See, e.g., State v. Black, 8th Dist.

Cuyahoga No. 108551, 2020-Ohio-3117, ¶ 13; State v. White, 8th Dist. Cuyahoga No.

106580, 2018-Ohio-3414, ¶ 9. The trial court is not required to use particular

language, make any specific findings on the record regarding its consideration of

R.C. 2929.11 and 2929.12 or give specific reasons for imposing more than the

minimum sentence. State v. Herron, 8th Dist. Cuyahoga No. 108775, 2020-Ohio-

1620, ¶ 12; Black at ¶ 13; State v. Gaines, 8th Dist. Cuyahoga No. 103476, 2016-

Ohio-4863, ¶ 11.

               A trial court’s statement in its sentencing journal entry that it

considered the required sentencing purposes, principles and factors, without more,

is sufficient to fulfill a trial court’s obligations under R.C. 2929.11 and 2929.12. See,

e.g., Herron at ¶ 13; White at ¶ 9; State v. Kronenberg, 8th Dist. Cuyahoga No.

101403, 2015-Ohio-1020, ¶ 27 (“[T]his court has consistently recognized that a trial

court's statement in the journal entry that it considered the required statutory
factors, without more, is sufficient to fulfill its obligations under the sentencing

statutes.”).

                 Further, ‘“[c]onsideration of the factors is presumed unless the

defendant affirmatively shows otherwise.’” State v. Cooke, 8th Dist. Cuyahoga No.

108824, 2020-Ohio-2725, ¶ 64, quoting State v. Seith, 8th Dist. Cuyahoga No.

104510, 2016-Ohio-8302, ¶ 12; see also State v. Dawson, 11th Dist. Lake No. 2015-

L-109, 2016-Ohio-2800, ¶ 15 (“Absent evidence to the contrary, a reviewing court

will presume the trial court considered all appropriate sentencing factors, even if the

record is silent.”).

                In this case, the trial court expressly stated in its sentencing journal

entry that it had “considered all required factors of the law” and “finds that prison is

consistent with the purpose of R.C. 2929.11.” See, e.g., State v. Williams, 8th Dist.

Cuyahoga No. 100042, 2014-Ohio-1618, ¶ 17 (observing that “[t]his court has

refused to find that a sentence is contrary to law when the sentence is in the

permissible range, and the court’s journal entry states that it ‘considered all required

factors of the law’ and ‘finds that prison is consistent with the purposes of R.C.

2929.11”’). Further, although it was not required to do so, the trial court explained

its rationale for imposing a prison sentence at the sentencing hearing as follows:

       I know you know right from wrong and that’s why you had gone
       insanity defense because you knew you were doing wrong because you
       waited for those people to pass by so you could break into the house.

       Your mental illness is not an excuse. It’s not. And your record is so
       unbelievably long with similar types of incidents. Unbelievably long. I
       can’t put you on probation. You are going to serve a prison sentence,
      and once you’re released you’re going to be on PRC for another three
      years. If you violate the terms and conditions of that supervision you
      can go back to prison for up to one half of the sentence that you’re given,
      be charged with a felony called escape for failing to report. They could
      make your supervision harder or longer for you. Three years of PRC,
      that’s mandatory.

      I have a lot of people who I want to do well with their mental illness and
      I want them to succeed and I want to them to be stable and I want them
      to be healthy. That’s where I always start, period. But when I’m given
      this, your record, watching that video, so disturbing, there’s no way.
      And the doctors say the biggest predictor of future behavior is past
      behavior. So if I was going to predict what you would do on probation,
      my prediction would be that you would victimize another person. * * *
      And I predict that that is what would happen. That’s not acceptable to
      me.

      ***

      Sometimes mental illness is a mitigating factor and sometimes it’s a
      dangerous factor. So with your record I have to say if you’re blaming
      this on your mental illness then your mental illness makes you more
      dangerous.

               Maines has not demonstrated that the trial court failed to consider

the purposes and principles of sentencing under R.C. 2929.11 or the sentencing

factors under R.C. 2929.12 when sentencing Maines. The trial court was not

required to demonstrate how its sentence served each of the purposes and principles

of sentencing or to identify or explain its evaluation of each relevant sentencing

factor in order to comply with R.C. 2929.11 and 2929.12.

              Accordingly, we find that the trial court complied with its obligations

under R.C. 2929.11 and 2929.12 and that Maines’ sentence was not contrary to law.
               Sentence Supported by the Record

               Maines also contends that his six-year prison sentence is clearly and

convincingly not supported by the record and that this court should, therefore,

modify his prison sentence to probation.

               Although an appellate court must conduct a “meaningful review” of a

trial court’s sentence, see, e.g., State v. Johnson, 8th Dist. Cuyahoga No. 97579,

2012-Ohio-2508, ¶ 6, a trial court’s sentencing decision is entitled to deference; we

are not permitted to simply substitute our judgment for that of the trial court. See,

e.g., State v. Shivers, 8th Dist. Cuyahoga No. 105621, 2018-Ohio-99, ¶ 9; State v.

Franklin, 8th Dist. Cuyahoga No. 107482, 2019-Ohio-3760, ¶ 47.

               Where, as here, a sentence is imposed “solely after consideration of

the factors in R.C. 2929.11 and 2929.12,” “[a]n appellate court may vacate or modify

any sentence that is not clearly and convincingly contrary to law only if the appellate

court finds by clear and convincing evidence that the record does not support the

sentence.” Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, at ¶ 23.

“‘Clear and convincing evidence is that measure or degree of proof * * * which will

produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.’” Franklin at ¶ 29, quoting Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. This is an “extremely

deferential” standard of review. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453,

¶ 21 (8th Dist.).
              Maines argues that the record does not support a six-year prison

sentence “based upon the trial court’s statements prior to the plea hearing.”

Specifically, Maines contends that because the trial court told Maines prior to the

change-of-plea hearing that it was still considering probation and because the trial

court “was aware,” at that time, that Maines had a long history of theft-related

offenses, that Maines had known the difference between right and wrong at the time

of the incident and that Maines’ mental illness may have contributed to his actions,

(1) the trial court could not rely on “those exact same facts” to impose a six-year

prison sentence and (2) therefore, there is no support in the record for the trial

court’s imposition of a six-year prior sentence. We disagree.

              At the final pretrial conference, the trial court made it clear that

although Maines was eligible for probation, there was a presumption that he would

receive a prison sentence. The trial court further informed Maines that, if convicted

of the burglary count, he could receive a prison sentence of two to eight years and

that, if convicted of all four counts, he could receive a maximum prison sentence of

nine years, if consecutive sentences were to be imposed on the two felony counts:

      And you’re eligible for probation, but the presumption in your case is
      prison. That means I start at the idea of sending you to prison and then
      if there’s things that I think, Oh, that’s a good thing, and that’s a good
      thing, and that’s a good thing, then I could maybe put you on probation.
      So, one of the things I look at is your record and your history. That
      weighs on how I decide prison or probation, how much time. So those
      things are all up in the air.
              The trial court also made it clear that it would not decide what would

be an appropriate sentence prior to the sentencing hearing and would, instead, wait

to receive all relevant information before making a decision on sentencing:

      THE DEFENDANT: Do things matter, what was going on at the time
      of the situation and before the situation? Do that matter? Or it just
      matter because you did something wrong?

      THE COURT: No, I mean, I listen to all of that. So I would say the
      answer to your question is yes, it does matter. I do take into
      consideration what was going on, you know. * * *

      If you plead, then I have to listen to everything and take everything into
      consideration, not just your criminal record, but also what they’re
      saying in this [sanity evaluation report] and what you say, and then I
      have to make a decision, what I think is an appropriate decision.

      ***


      THE DEFENDANT: * * * When I plead, if I take a plea, do I get to tell
      you what’s going on, or no?

      THE COURT: Normally, I wait until I sentence you to hear from you
      about that. So, in my head and in my brain, I look at those as two
      separate things.

      THE DEFENDANT: Okay.

      THE COURT: The plea is one thing. That’s me making sure you
      understand what you’re pleading to, what the time is that you’re facing,
      and that you’re waiving your right to a trial, that you’re giving up your
      right to a trial. That’s what I think of the plea as being. So I’m not even
      in the mind-set of thinking, Well, what happened here, what does he
      want to say. So when I come in for sentencing, then my mind is all
      about what do you have to say, and what does the State have to say, and
      was anybody injured, and what happened, and what about you, and
      what’s going on with you. * * *

      I use those things in a couple of ways, Mr. Maines. One, I’m trying to
      make a decision, do I want to put you on probation. Two, if I’m giving
      you prison time, I use those things to decide how much prison time
       should he be getting. * * * So that’s how I use the stuff. I’m trying to
       decide probation or prison. If I’m giving you * * * prison, how much
       time should I be giving you? Is it enough to give you — can I accomplish
       — can I do what I’m trying to do in the minimum amount of time, or do
       I need to give you more time? So those are the things that I have to
       make decisions about, right? * * * That’s some insight into how I’m
       thinking in my head about what’s going on. But, before we even get
       there, you have to do some thinking or you have to make a decision
       about what you want to do; and if you want to have a trial, you can have
       a trial.

                The trial court reiterated this point before Maines entered his guilty

pleas at the change-of-plea hearing:

       THE COURT: * * * Let’s go over the penalties again, okay. Count 1 is
       burglary, carries two to eight years in prison, a fine of up to $20,000,1
       and three years of mandatory Post-Release Control if you go to prison.

       Count 3, receiving stolen property, is a misdemeanor of the first degree,
       carries up to 180 days in jail, and a fine of up to $1,000.

       Count 4 is criminal damaging, it’s a misdemeanor of the second degree,
       carries up to 90 days in jail, and a fine of up to $750.

       The misdemeanors cannot be run consecutive to the burglary, so the
       maximum sentence you’re facing is eight years if I send you to prison.
       Do you understand?

       THE DEFENDANT: Yes.

       ***

       THE COURT: All right. I can put you on probation in this case if I want
       to. This is going to be a difficult case for me to decide what to do. Do
       you understand?

       THE DEFENDANT: Yes.



       1 Although the trial court initially stated that the burglary count carried a possible
fine of up to $20,000, the trial court later clarified that it carried a possible fine of up to
$15,000.
      THE COURT: I haven’t promised you any particular sentence, all
      right?

      THE DEFENDANT: No.

              After the trial court accepted Maines’ guilty pleas and found him

guilty of the offenses to which he had pled, Maines attempted to explain why he had

done what he had done, identified steps he had taken to try and improve his life and

described some of his current mental health and medical issues. The trial court,

once again, stated that it had not yet decided whether to impose a prison sentence

and was waiting to see what additional, relevant information it received at, or prior

to, the sentencing hearing before making a decision:

      THE COURT: * * * I don’t know what I’m going to do. I’ve got to think
      about it. All right?

      ***

      You know what, all that stuff is what we call mitigating evidence. It’s all
      good stuff, because you have to show me the good stuff to combat what
      is going on here.

      DEFENDANT: Yes, ma’am.

      THE COURT: The prosecutor, she gets to speak, too. She will say
      whatever she wants or whatever the victims are telling her. Might
      sound very different than what you’re telling me.

              After considering all of the relevant information made available to the

trial court, including the sanity evaluation report, the PSI, the substance abuse

assessment, additional information regarding Maines’ mental health, the

surveillance video of the incident and statements from the assistant prosecutor, one

of the victims, the investigating detective, defense counsel and Maines, the trial
court decided to impose a six-year prison sentence. Simply because the trial court

had indicated it was willing to consider probation does not mean the trial court was

precluded from imposing a prison sentence once it received all of the relevant

information, particularly, where, as here, there was a presumption of a prison

sentence. Following a thorough review of the record in its entirety, we find no basis

upon which we could conclude that the record clearly and convincingly does not

support Maines’ six-year prison sentence.

              As stated above, the parties stipulated to the findings in the sanity

evaluation that Maines suffered from a severe mental illness but that his mental

illness did not prevent Maines from understanding right from wrong and that

Maines understood, at the time of the incident, that what he was doing was wrong.

Further, at the sentencing hearing, Maines readily acknowledged that he knew what

he was doing was wrong at the time of the incident. Although the sanity evaluation

indicated that Maines’ mental illness could have contributed to his impulsive

behavior, as the trial court pointed out at the sentencing hearing, and as was

apparently clear from the surveillance video, this incident was not the result of

purely impulsive behavior. Maines stated that he took an Uber to the victims’ home.

Although he claimed to have broken into the victims’ home believing that they had

a stolen television that belonged to him, he first attempted to break into one of the

victim’s vehicles, causing damage to the vehicle. When a neighbor later observed

him on the victims’ porch, he waited until after the neighbor left to break into the

home. After each failed break-in attempt, Maines looked around to see if anyone
was watching him before trying again. Further, although no one was physically

harmed as a result of Maines’ actions, Maines stated at the sentencing hearing that

when he broke into the home, he believed the victims were inside, “hiding” from

him. Accordingly, he broke into the home with the understanding that his actions

could have resulted in a confrontation with the victims, presenting a further risk of

harm.

                Although Maines’ mental illness was one relevant factor to be

considered in determining an appropriate sentence, there were others the trial court

was required to consider as well, including, the economic and emotional harm

sustained by the victims, the fact that Maines committed the subject offenses while

under community control, Maines’ lengthy history of similar criminal offenses and

Maines’ unfavorable response to the sanctions imposed for his prior offenses. See

R.C. 2929.12. At the time of the sentencing hearing, Maines was 48. The PSI reflects

that from 1991 to 2017, Maines committed more than 55 theft-related offenses in

separate incidents throughout Northeast Ohio.2 Based on his history, Maines’ PSI

indicates that he has a “high” risk for recidivism.




        2 The PSI reflects that, in addition to convictions out of the Cuyahoga County Court

of Common Pleas, the Lake County Court of Common Pleas and the Summit County Court
of Common Pleas, Maines had convictions out of the Bedford, Cleveland, Mentor,
Willoughby, Akron, Parma, Shaker Heights, Euclid, Rocky River, Barberton, Garfield
Heights, Lakewood, Cleveland Heights and South Euclid Municipal Courts. According to
the PSI, prior to this incident, Maines was convicted of one or more felony or
misdemeanor theft-related offenses in each of the following years: 1991, 1993, 1994, 1995,
1996, 1997, 1998, 1999, 2000, 2002, 2003, 2005, 2006, 2007, 2008, 2010, 2012, 2013,
2015, 2016 and 2017.
              The record reflects that, when sentencing Maines, the trial court

considered Maines’ mental illness as a factor relevant to his sentence but

nevertheless concluded that, given other relevant factors, a six-year prison sentence

was necessary to serve as a deterrent and protect the public. Given the nature of

Maines’ conduct, the “breadth of his criminality” and the high risk of recidivism, we

cannot say that Maines’ six-year prison sentence is clearly and convincingly

unsupported by the record. See, e.g., Clay, 2020-Ohio-1499, at ¶ 33.

              The record reflects that the trial court thoroughly and thoughtfully

considered the purposes and principles of sentencing under R.C. 2929.11, the

relevant sentencing factors under R.C. 2929.12 and all of the relevant information

presented at (or prior to) the sentencing hearing in imposing a six-year prison

sentence. Maines has not shown that the record clearly and convincingly does not

support his sentence. Accordingly, we overrule Maines’ assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., CONCURS;
PATRICIA ANN BLACKMON, J., CONCURS IN JUDGMENT ONLY WITH
SEPARATE OPINION


PATRICIA ANN BLACKMON, J., CONCURRING IN JUDGMENT ONLY:

               I concur with the majority opinion and write separately to voice my

concerns with the state of the mental health prison complex. Clearly, the trial court

applied R.C. 2929.11 and the sentencing factors under R.C. 2929.12 when it

sentenced Maines to a six-year prison term. However, I was struck by the portion

of the record that establishes that, although Maines knew the wrongfulness of his

conduct, he “was suffering from a severe mental disease” that “may have added an

impulsive quality to his behavior.” That being said, I do not disregard the terrifying

nature of what happened to the victim in this case. The victim witnessed Maines

entering her home and had to have felt the pain emotionally of having someone walk

freely into her home without regard to her privacy and space. We can only imagine

what she witnessed. And yet I raise my voice to utter, the system is not working for

either in this case, especially the victim.

               A Bureau of Justice Statistics survey has estimated that 16 percent of

all state prison and local jail inmates incarcerated in American prisons and jails are
mentally ill.   See https://www.ncjrs.gov      2006, another robbery in 2008, a theft in 2008, RSP along with
      forgery, misuse of credit cards and theft in 2012, another burglary and
      RSP in 2012, another theft in 2013, another attempted RSP of a motor
      vehicle in 2013, a theft in 2016, an identity fraud in 2017, another theft
      and identity fraud in 2017, and finally one last theft out of Lake
      County again in 2017.

              To me, this shows that the court system has known for decades that

Maines is in need of mental health treatment. However, the system has opted to

continue jailing him with hopes that society will be safe from him for at least six

years. The police detective and many others believe very strongly that he knows the

difference between right and wrong. Maybe he does, but that is not the issue.

Putting him in jail without properly addressing his mental health care is

unbelievable. In this day and age, we know more about the brain and its control

over behavior than ever before. Just because the justice system is weak in its

understanding of the brain and its cognitive function does not mean that

information is not available.

              I have talked to many friends and most are unwilling to believe that

the criminal is not in control of his behavior. He should know right from wrong or

have a functioning brain. Today, brain science can scan the brain and determine

damage to the executive function part of the brain, the limbic emotional part of the

brain, and the primitive brain. We really can determine with today’s science that a

person does not know the difference between right and wrong, if the executive

function part of the brain is damaged.
               The executive function of the brain controls a whole host of areas,

which includes behavior and self-regulation. Additionally, this part of the brain is

the youngest part of the brain. The two oldest parts are faster, but self-regulation via

the executive function part of the brain helps us to override the default, automatic

negative response.

               Consequently, we as a society can either recognize that the new

mental health facility is the prison system itself, or it is not. I ponder when will we

get tired of this existing approach.